OPINION ON APPELLANT’S MOTION FOR REHEARING
ODOM, Judge.
Upon appellant’s motion for rehearing we have re-examined the record, and have reached the conclusion that the evidence is insufficient to support the conviction. This we do without resort to the accomplice witness rule (Art. 38.14, Vernon’s Ann.C.C.P.), but upon consideration of the entire record including the testimony of the accomplice witness. Thus, our decision is not based upon the principles relied upon in O’Donald v. State, Tex.Cr.App., 492 S.W.2d 584, wherein reversal rested on the accomplice witness rule.
The indictment charges that appellant did:
“Unlawfully and fraudulently take over 100,000 lbs. of milo grain valued at One Dollar and Fifty Cents ($1.50) per hundred weight and of the value of over $50.00 the same then and there being the corporeal personal property of and belonging to Joe Artho . . . from the possession of [Joe Artho], without the consent of [Joe Artho] and with the intent then and there to deprive [Joe Ar-tho] of the value of the same, and to appropriate it to the use of and benefit of the said defendant.”
From the evidence it would be possible for a jury reasonably to deduce that appellant stole grain from somewhere north of Hereford on December 30, 1970, and also to deduce that grain was stolen by someone from Joe Artho at the Farmer’s Corner elevator 15 miles north of Hereford sometime between December 10, 1970, and the end of January 1971. The evidence, however, does not show that appellant committed the theft charged in the indictment; i. e., that he took the grain stolen from Joe Artho.
The evidence does not show that the grain stolen from the Farmer’s Corner elevator was stolen December 30, 1970. Such a circumstance well could have been sufficient to show the theft charged was committed by appellant. Neither does the evidence show that appellant went to the Farmer’s Corner elevator on December 30, 1970. The evidence places appellant within seven to eight miles from the Farmer’s Corner elevator on the night of the theft, *246but this is too insufficient a circumstance to connect appellant to the charged offense in view of the additional facts that there were shown to be other grain elevators in the vicinity and it was not shown that no grain was stolen from the other elevators.
The closest connection made by the evidence between appellant and the theft of grain from Joe Artho is that on one night, during the period during which Artho’s grain was stolen, appellant stole grain from somewhere in the general vicinity, operating from a position seven or eight miles south of the location of the charged theft. We find this distance, absent other connecting circumstances, is insufficient to support appellant’s conviction for the charged theft.
Appellant’s motion for rehearing is granted. The judgment of affirmance is set aside, and the judgment is reversed and the cause remanded.
DOUGLAS, J., dissents for the reasons set out in the opinion on original submission.